Citation Nr: 0817388	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  03-13 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right 
knee instability.

2.  Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1945 to August 1949.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2002 rating decision of the Montgomery, Alabama  Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2003  a Travel Board hearing was held before a 
Veterans Law Judge who is no longer with the Board; a 
transcript of the hearing is of record.  In March 2004 and 
March 2007 the matter was remanded for further development.   
In August 2007  a Board hearing was held before the 
undersigned; a transcript of the hearing is of record.   In 
October 2007 the matter was remanded for further development.  


FINDINGS OF FACT

1.  Throughout the entire appeal period the veteran's right 
knee disability was manifested by no more than moderate 
instability; severe instability has not been shown.     

2.  Prior to January 14, 2008, the veteran's right knee 
disability was manifested by arthritis with painful motion; 
compensable limitation of flexion and extension were not 
shown.  

3.  From January 14, 2008, the veteran's right knee 
disability has been manifested by the lowest level of 
compensable flexion and extension based on functional loss; 
severe instability and a higher degree of compensable flexion 
and extension are not shown. 


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period the criteria for a 
rating in excess of 20 percent for right knee instability are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5257 (2007).

2.  Prior to January 14, 2008, the criteria for rating in 
excess of 10 percent for right knee degenerative joint 
disease are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 
5010, 5260, 5261 (2007).
   
From January 14, 2008, the criteria for a 10 percent (but no 
higher) rating for right knee flexion and for a 10 percent 
(but no higher) rating for right knee extension are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes (Codes) 5260, 5261 (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claim.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  A March 2006 letter provided notice regarding 
criteria for rating the disability at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  

The Board notes that although the VCAA notice provided did 
not meet the specific notice requirements pertaining to 
increased rating claims recently outlined in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), the veteran was not 
prejudiced by this lack of specificity.  He has been given an 
ample opportunity to identify any evidence that might be 
pertinent to the ratings assigned for his claimed disability 
and the RO has obtained all pertinent treatment records 
identified.   The veteran has not identified any additional 
evidence pertinent to this claim.    Also, he was 
specifically provided with VA medical examinations in 
November 2001, August 2004, May 2007 and January 2008.  In 
addition to these examinations producing objective medical 
findings, they also gave the veteran an opportunity to report 
the specific symptoms he was experiencing.  Further, he was 
at least nominally provided with information regarding the 
criteria for rating right knee disability by the April 2003 
statement of the case.  Thus, although the veteran was not 
provided notice of the specific, applicable criteria for 
rating knee disability in a notice letter (see Vasquez, 22 
Vet. App. 37 (2008)), even with this omission, a complete 
record was developed for purposes of assigning an appropriate 
rating for this disability.  The Board does not find that 
more specified notice to the veteran would have resulted in 
any additional pertinent evidence being produced.  
Accordingly, the lack of specificity did not prejudice the 
veteran as it did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).   
   
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and the SOC and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations.  The veteran has not 
identified any additional evidence pertinent to this claim.  
VA's assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II. Factual Background

A June 2001 private medical report indicated that the veteran 
was complaining of right knee pain, giving way, grating and 
popping.  It was noted that the veteran had a history of 
osteoarthritis and previous knee surgery.  The examining 
physician found limitation of motion of the right knee and 
crepitance with movement.  The diagnosis was osteoarthritis 
of the right knee.  

On November 2001 VA examination the diagnosis was 
postoperative degenerative joint disease of the right knee 
with slight loss of function due to pain.  The veteran 
complained of pain, stiffness, swelling, instability, giving 
way, fatigability and lack of endurance and denied weakness, 
heat, redness and locking.  He was not receiving any 
treatment for the knee and was just taking over the counter 
medicine.  He occasionally used an elastic brace and used a 
cane most of the time.  He did not report subluxation.  On 
physical examination it was noted that motion stopped when 
pain began.  There was evidence of painful motion, slight 
edema and no evidence of effusion.  There was instability, 
abnormal movement and guarding of movement but no tenderness 
or redness.  There was a 9 cm scar on the medial aspect of 
the right knee.  The veteran's gait was very decrepit even 
when using a cane.  There were no callosities, breakdown or 
unusual shoe wear pattern that would indicate abnormal weight 
bearing.  The right knee was a total of 1 cm larger in 
diameter than the left knee.  Range of motion of the knee was 
from 114 degrees flexion and 0 degrees extension.  There was 
anterior and posterior instability of the right knee.  The 
examiner noted slight loss of function due to pain and that 
X-rays confirmed degenerative joint disease of both knees.  

In a May 2003 statement the veteran's former employer 
indicated that the veteran was a former Cherokee County 
License Inspector and that his duties included on site 
inspection of businesses for correct licenses.  The job 
required lots of physical activity such as walking and 
getting in and out of a vehicle quite often.  The veteran was 
a very reliable worker but due to his physical limitation 
from a previous knee injury and the demands of the license 
inspector job, he felt that he could no longer continue to do 
the job and he resigned in December 1997.

In an August 2003 statement the veteran indicated that he 
could not continue the inspector job because getting in and 
out of his vehicle became such an extreme difficulty that it 
caused him to twist his knee and fall. This happened on 
several occasions, forcing him to resign.  

At his August 2003 Board hearing the veteran testified that 
he favored his right knee on a daily basis.  He used a cane 
and had to go up stairs one at a time.  Standing for a long 
time also bothered him but sitting did not bother him much.  
He was not getting medical treatment for the knee but it did 
swell up almost every day.  If he walked around quite a bit 
the knee would swell.  He noted that when he was still 
working he fell on four different occasions getting out of 
his car after his knee jumped out of place and gave way.  He 
indicated that he could stand the pain in his knee ok but he 
did have the pain all the time.  He would also wear a knee 
brace.  The veteran felt that he was totally disabled to do 
anything other than sit.  A friend of the veteran testified 
that the veteran's knee problem kept from going fishing in 
his boat because he could not get in and out of it.  It also 
made it difficult for him to go up steps and to walk any more 
than a very short distance.  He also needed the arms of a 
chair or another similar support to help him go from sitting 
to standing and he had difficulty putting on his pants in the 
morning.  

On August 2004 VA examination the diagnostic assessment was 
degenerative joint disease of the right knee status post fall 
in 1946.  The veteran reported that he got increasing pain 
and swelling of his right knee with prolonged standing or 
walking but that he could sit down at a desk or in a chair 
with minimal symptoms of pain or swelling.  He required the 
use of a cane as well as a brace on the right knee.  Physical 
examination showed that the veteran had a decrepit gait even 
with the use of a cane.  The right knee had no swelling or 
erythema.  The veteran had a medial scar along the right knee 
with positive point tenderness along the right medial joint 
line.  He was able to extend to 0 degrees and able to flex 
actively to 90 degrees with passive flexion with pain to 
approximately 120 degrees.  There was no instability and 
McMurray's sign was negative.  Strength was 4/5 secondary to 
pain.  The examiner noted that the veteran had moderate 
disability secondary to pain and loss of function from his 
right knee with any physical activity.  He stated that as 
long as he was at a desk job or sitting, he rarely would get 
any complaints but any type of physical labor exacerbated his 
pain and he was therefore unable to hold any job recently.  

November 2005 VA progress notes show that the veteran was 
seen for right knee pain.  The veteran had no current 
complaints except that he had chronic buckling of his knee 
intermittently for the last two years.  He was requesting an 
orthopedic referral.    

An April 2006 orthopedic consultation showed that the veteran 
was complaining of right knee pain that had been troubling 
him for about 5 years.  The veteran rated the pain as 7 out 
of 10 and described it as global knee pain.  The pain was 
worse with walking and he avoided any type of exercising, 
getting out and moving around.  He had required a cane since 
2001 due to pain.  He denied any injections into his knee and 
had been taking some over the counter medicines that had 
given him no significant relief.  He had had no formal 
physical therapy.  Physical examination showed range of 
motion from 0 to 105 degrees.  He had significant pain 
throughout.  He had 2+ dorsalis pedalis pulse with sensation 
intact to light touch over the dorsal plantar aspect of the 
foot.  He also had 5/5 strength, EHL, gastrosoleus.  On 
palpation he had trace effusion to the right knee.  The knee 
was stable to varus/valgus stress as well as 
anterior/posterior drawer and Lachman's testing. Radiographs 
showed some medial joint space collapse with osteoarthritic 
changes in the medial joint space.  The veteran had 
significant osteoarthritic changes through the patellofemoral 
compartment.  He had had an MRI, which showed similar 
findings.  Operative intervention was discussed.  

On May 2007 VA examination the pertinent diagnostic 
impression was severe right patellofemoral degenerative joint 
disease.  The veteran complained of moderate/severe right 
knee pain and that his knee jumped out of place if he moved 
the wrong way.  The knee was aggravated by walking or being 
put in the wrong position.  The veteran denied flare-ups and 
used both a cane and a right knee brace.  He had an unlimited 
ability to sit, could stand for 30 minutes and could walk 
only 1/2 block.  He reported that his knee had gotten 
progressively worse.  He was not receiving any treatment for 
the knee.  Physical examination showed no joint swelling, 
effusion, tenderness or laxity.  There was also no joint 
prosthesis or joint ankylosis.  There was grinding and 
crepitus but no evidence of inflammatory arthritis.  Range of 
motion was 0 degrees extension to 80 degrees flexion without 
pain and there was no additional limitation of motion on 
repetitive use.  X-rays of the right knee showed severe 
patellofemoral degenerative change suggestive of calcium 
pyrophosphate dihydrate arthropathy.  The abnormality had 
slightly progressed since the prior study.  The examiner 
noted that the right knee problem did affect the veteran's 
daily activities.  It prevented him from exercising, severely 
limited his ability to do sports and recreation and 
moderately limited his ability to do chores, shopping, 
traveling and driving.  The examiner noted that the right 
knee traumatic arthritis would prevent the veteran from being 
able to engage in physical, but not sedentary work.  

At his August 2007 Board hearing the veteran testified that 
when his knee popped out the bottom of the joint would 
completely separate.  This had happened to him in the past 
month or two.  He stepped off the mower after mowing grass 
and the knee jumped out.  He had to lie down and put his foot 
under the edge of the mower and push with his other foot and 
pull the knee back in place.  He was in a lot of pain at the 
time.  In the past year the knee had completely slipped out 
of joint at least four times and on multiple other occasions 
he had felt as it would slip out.  The veteran wore a brace 
with metal on each side and velcro above and below.  The 
brace kept his knee from swaying from one side to the other.  
He was not receiving any current medical treatment but 
various forms of surgery had been suggested to him including 
an indication by one surgeon that he was a candidate for a 
total knee replacement.  In regard to his daily activities 
the veteran noted that he could not get up in a hurry and 
could not walk fast.  

An August 2007 VA progress note shows that the veteran was 
complaining of chronic right knee pain but had declined knee 
replacement.  The veteran was subsequently given an MRI in 
December 2007, which produced a diagnostic impression of 
moderate to severe osteoarthrosis changes with cartilage loss 
marked in the patellofemoral joint and complex tear of the 
posterior horn, body, and anterior horn of the medial 
meniscus.  

On January 2008 VA examination the diagnosis was degenerative 
arthrosis of the right knee, severe.  The veteran reported 
constant pain and stiffness and that sometimes the knee would 
give way easily, especially when negotiating steps or walking 
more than a few yards.  The knee had gotten progressively 
worse and the veteran was taking Tylenol 3 for the pain.  The 
veteran always used a cane and was unable to stand for more 
than a few minutes or walk for more than a few yards.  There 
was no knee deformity, instability or episodes of 
dislocation, subluxation or locking.  The veteran did 
experience giving way, pain, stiffness and weakness.  He also 
had repeated effusion and his gait was antalgic. He did not 
have flare-ups of joint disease or inflammation.  Flexion of 
the right knee was 0 to 77 degrees against gravity with pain 
beginning at 52 degrees.  Passive range of motion was 0 to 80 
degrees with pain beginning at 60 degrees.  The veteran had 
additional limitation of motion on repetitive use from 54 to 
77 degrees.  The factor most responsible for the additional 
limitation of motion was pain.  Extension of the right knee 
was 77 to 0 degrees against gravity with pain beginning at 77 
degrees and ending at 42 degrees.  Passive extension was 78 
to 0 degrees with pain ending at 50 degrees.  Limitation of 
extension of repetitive use was from 77 to 40 degrees and the 
factor most responsible for additional limitation of motion 
was pain.  Instability was not noted.

III.  Law and Regulations

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

As the claim for increase is an appeal from the initial 
rating assigned, the possibility of staged ratings must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions state that separate compensable 
ratings may be assigned when limitation of knee motion is 
compensable or (under Diagnostic Code 5003 or 5010), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Instability

The veteran's right knee disability is currently rated at 20 
percent under Code 5257 for instability.  38 C.F.R. § 4.71a, 
Code 5257.  Under Code 5257 a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate subluxation or lateral 
instability, and a 30 percent rating for severe subluxation 
or lateral instability.  There is no objective evidence of 
more than moderate instability or subluxation of the right 
knee during the appeal period.  Although the veteran was 
noted to have instability in June 2001 it was not noted to be 
more than moderate (i.e. severe), and was not found on 
subsequent examinations. Also, although the veteran has 
provided a credible report that his knee will give way every 
so often, given that this is not a frequent occurrence, the 
Board does not find that this testimony warrants the 
assignment of a higher, 30 percent rating for severe 
instability. 

Limitation of Motion

As mentioned above, however, knee disability can be 
separately rated based on limitation of motion and the 
veteran already has been assigned a 10 percent rating on this 
basis for traumatic arthritis with painful, yet non-
compensable motion under 38 C.F.R. § 4.71a, Code 5010.  In 
order to receive a rating in excess of 10 percent, it needs 
to be shown that limitation of flexion and/or extension that 
can be considered compensable.  The Codes applicable to 
limitation of motion of the knee include Code 5260 (for 
flexion) and Code 5261 (for extension).  Under Code 5260, 
limitation of flexion is rated 30 percent when to 15 degrees; 
20 percent when to 30 degrees; 10 percent, when to 45 
degrees; and 0 percent, when to 60 degrees.  Under Code 5261, 
limitation of extension is rated 50 percent, when to 45 
degrees; 40 percent, when to 30 degrees; 30 percent, when to 
20 degrees; 20 percent when to 15 degrees; 10 percent, when 
to 10 degrees; and 0 percent, when to 5 degrees.  38 C.F.R. 
§ 4.71a.  

The greatest limitation of knee motion during the appellate 
period shown in the record was on the most recent January 
2008 examination where active flexion was found to be 77 
degrees and active extension was found to be 0 degrees.  
Neither of these findings merit a compensable rating under 
Codes 5260 and 5261.  Accordingly,  a compensable rating is 
not warranted on the basis of these general findings under 
either Code 5260 or Code 5261.  

The Board may also take into account the veteran's degree of 
functional loss due to pain, weakness, fatigue and/or 
incoordination in determining whether a rating is warranted 
under Code 5260 and 5261.  38 C.F.R. §§4.40, 4.45, Deluca v. 
Brown 8 Vet. App. 202 (1995)  In this regard, the Board notes 
that on the January 2008 VA examination both flexion and 
extension were subject to greatly increased limitations on 
repetitive motion, primarily due to pain (although weakness 
was also shown).  Accordingly, given these functional 
limitations and the veteran's credible November 2008 report 
of constant pain and stiffness, coupled with objective 
findings of severe arthritis, the Board finds it appropriate 
to award the veteran a 10 percent (but no higher) rating 
under Code 5260 and a 10 percent (but no higher) rating under 
Code 5261 as of January 14, 2008, the date of the latest VA 
examination.  These ratings are not assignable earlier than 
this date, however, as prior to the January 14, 2008 
examination such significant functional loss was not shown.    

In so doing, the veteran's single 10 percent rating under 
Code 5010 must be eliminated as of January 14, 2008 with his 
flexion and extension deemed compensable as of this date.  
See 38 U.S.C.A. § 4.71a, Code 5010.  Thus, as of January 14, 
2008 the veteran will be assigned a 20 percent rating under 
Code 5257, a 10 percent rating under Code 5260 and a 10 
percent rating under Code 5261.  Ratings in excess of these 
amounts are not warranted as it is not shown that the veteran 
has functional loss beyond what is currently compensated for 
instability, limitation of flexion and limitation of 
extension.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Although the right knee problem has made 
the veteran unable to exercise, he has still been found to be 
able to do chores, shopping, traveling and driving and the 
May 2007 examiner determined that he would be able to engage 
in sedentary work.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  Nothing in the 
record, however,  reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability or frequent hospitalizations due to the 
right knee disability.  38 C.F.R. § 3.321.  As mentioned 
above, the veteran's right knee disability has not been found 
to prevent him from doing sedentary work and there is no 
evidence of record showing any hospitalization for right knee 
disability.  Consequently, referral for extraschedular 
consideration is not suggested by the record. 

Given that more than moderate instability has not been shown 
at any time during the appeal period and the lowest level of 
compensable flexion and extension (based on functional loss) 
was only shown as of January 14, 2008, a rating in excess of 
20 percent is not warranted at any time throughout the appeal 
period and 10 percent (but no higher) ratings for flexion and 
extension respectively are  warranted as of January 14, 2008. 










							(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 20 percent for right knee disability 
based on instability is denied.

Prior to January 14, 2008, a rating in excess of 10 percent 
for degenerative joint disease of the right knee is denied.  

From January 14, 2008, a 10 percent (but no higher) rating 
for degenerative joint disease of the right knee based on 
limitation of flexion is granted.  

From January 14, 2008, a 10 percent (but no higher) rating 
for degenerative joint disease of the right knee based on 
limitation of extension is granted.   



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


